DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 10/3/22. 
There is a total of 1 claim pending in this application; of the previous 1 claims, claim 12 has been amended; no claims have been canceled; no claims have been added.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (US 20080287062) in view of Seidman et al. (US 20170270512).

As to claim 12 Seidman teaches:

configuring a first interactive badge device for … wireless interaction with a second interactive badge device, ([0030-0031] teaches a service persons badge interacting with a smartphone which the examiner interprets as the second badge) Seidman doesn’t explicitly teach: “configuring a first interactive…device for exclusive wireless interaction with a second interactive … device, such that only the first interactive badge device interacts wirelessly with the second interactive badge device; wherein the wireless interaction results in a display of at least one of a pre-defined color and/or symbol from either the first and/or the second interactive badge device corresponding to a users' personal attribute, wherein the personal attribute is at least one of a users' advocacy, social media status, mood, medical condition, age, physical activity, or availability of any one of the first and/or the second user for further interaction: Claus teaches:

configuring a first interactive…device for exclusive wireless interaction with a second interactive … device, such that only the first interactive badge device interacts wirelessly with the second interactive badge device (abstract, [0060] and [0063-0064] teaches establishing an exclusive wireless connection between two devices) Claus doesn’t explicitly teach: “wherein the wireless interaction results in a display of at least one of a pre-defined color and/or symbol from either the first and/or the second interactive badge device corresponding to a users' personal attribute, wherein the personal attribute is at least one of a users' advocacy, social media status, mood, medical condition, age, physical activity, or availability of any one of the first and/or the second user for further interaction” Foxenland teaches:

wherein the wireless interaction results in a display of at least one of a pre-defined color and/or symbol from either the first and/or the second interactive badge device corresponding to a users' personal attribute, wherein the personal attribute is at least one of a users' advocacy, social media status, mood, medical condition, age, physical activity, or availability of any one of the first and/or the second user for further interaction ([0037])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seidman, Claus and Foxenland. The motivation would have been to establish an exclusive wireless communication channel for communication with a loved one, and no one else, while enhancing their communication experience by automatically detecting a user’s mood and enhancing the text with a color thus making communicating a person’s mood easier.

Response to Arguments
Applicant's arguments are moot in light of the new reference.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181